Citation Nr: 0321668	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  02-06 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of an overpayment of pension benefits 
in the amount $16,324.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Herman, Counsel


INTRODUCTION

The veteran had active military service from October 1961 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision by the 
Committee on Waivers and Compromises (Committee) of the VA 
Regional Office (RO) in Atlanta, Georgia.  In December 2002, 
a hearing was held before the undersigned, who is the Acting 
Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).


FINDINGS OF FACT

1.  In his July 1999 application for pension benefits, the 
veteran indicated that neither his wife nor himself was 
receiving monetary benefits from the Social Security 
Administration (SSA), and that his only means of support was 
a disability pension.

2.  By a rating action dated February 2000, non-service-
connected pension benefits were granted, effective from 
August 1999.

3.  In March 2001, VA learned that the veteran had been 
receiving disability benefits from the SSA that had not been 
previously reported, and that he had been receiving said 
benefits since March 1999.

4.  In October 2001, the veteran's pension benefits were 
adjusted and terminated effective August 1, 1999 as a result 
of the veteran's incomplete and inaccurate financial 
disclosures; this action created an overpayment of $16,324.

5.  The overpayment created by the veteran was a result of 
his failure to promptly and correctly report his income for 
the purposes of retaining VA benefits, despite having been 
advised to fully disclose all sources of countable income to 
VA, and that an overpayment would likely result from failure 
to report the income.


CONCLUSION OF LAW

Waiver of the recovery of overpayment of disability pension 
benefits, in the calculated amount of $16,324, is precluded 
by the veteran's bad faith.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.964(a), 1.965(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

In July 1999, the veteran filed a claim for non-service-
connected pension benefits by completing and submitting VA 
Form 21-526 (Veterans Application for Compensation or 
Pension).  Section 34A of VA Form 21-256 asks "HAVE YOU OR 
YOUR SPOUSE APPLIED FOR OR ARE YOU RECEIVING OR ENTITLED TO 
RECEIVE ANY BENEFITS FROM THE SOCIAL SECURITY ADMINISTRATION 
(OTHER THAN SSI) OR RAILROAD RETIREMENT BOARD?"  The veteran 
checked the "NO" box.  He also indicated in section 36A of 
the form that neither he nor his wife was receiving any 
income from social security.  With respect to the income he 
received, the veteran reported that his only source of income 
was from a disability pension that amounted to $2,000 a 
month. 

By a rating action dated in February 2000, the RO awarded the 
veteran non-service-connected pension benefits effective from 
August 1, 1999.  In a March 2000 letter, the veteran was 
advised that his receipt of pension benefits was directly 
related to his countable income or net worth, and of his 
responsibility to promptly report any changes in his income 
or net worth and that when reporting such income, he was to 
report the total amount and source of all of income received.  
The letter also indicated that the VA pension award was based 
on the fact that the veteran reported no earned income, no 
social security income, no retirement income, no interest 
income, no insurance income, and $2,000 from income from 
other sources.  The veteran was advised that his rate of 
pension was directly related to his countable annual income 
and net worth and to notify VA of any changes in income as 
failure to do so might result in the creation of an 
overpayment.

A VA Form 21-0516 (Improved Pension Eligibility Verification 
Report) was received from the veteran in February 2001.  At 
that time, the veteran reported receiving $1,248 a month 
through Social Security and $601 a month through other 
retirement sources.  A report subsequently generated from the 
SSA revealed that the veteran had been receiving benefits 
since March 1999.  

In April 2001, the veteran was advised that his VA pension 
would be adjusted and terminated effective August 1999, based 
upon his failure to report that he had been receiving monthly 
benefits from Social Security and retirement.  This action 
created an overpayment of what was subsequently calculated as 
$16,324.  The decision to terminate the veteran's benefits 
was made final by a rating action dated in October 2001.  The 
veteran submitted a request for waiver of recovery of the 
overpayment in January 2002.

The Committee considered and denied the veteran's request for 
waiver.  In a decision dated January 2002, the Committee 
determined that there was bad faith involved in the creation 
of the indebtedness on the grounds that there was intention 
on the veteran's part to seek an unfair advantage, with 
knowledge of the consequences, and resulting loss to the 
government, i.e., the veteran's continuing receipt of non-
service-connected pension benefits without accurately 
reporting receipt his income.  The veteran was advised of 
this decision in a January 2002 letter.  

The veteran was afforded a personal hearing before the 
undersigned in December 2002.  He asserted that he had no 
intent to falsify his application for pension benefits.  He 
stated that poor eyesight caused him to make a mistake in 
completing his July 1999 application.  The veteran said he 
misread section 34 of VA Form 21-526 and mistakenly denied 
receiving income from Social Security.  He added that his 
daughter-in-law had assisted him in completing the 
application, and that she also misunderstood/misread section 
34.  The veteran maintained that he was an honest man who had 
never been arrested and was a deacon at his church.  He felt 
the onus was on VA to confirm the information in his initial 
application, and that the error would have been immediately 
discovered had such a fact checking been performed.  

B.  Legal Analysis

A party who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive the income.  
38 C.F.R. § 3.660(a)(1) (2002).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 2002); 38 C.F.R. §§ 1.964(a), 1.965(b) (2002).  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994) (citing 38 
C.F.R. § 1.965).

Bad faith is defined in VA regulations as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b) (2002); see Richards v. Brown, 9 Vet. App. 
255 (1998).

The phrase "bad faith" was defined in the "Veterans Benefits 
Administration" (VBA) CIRCULAR 20-90-5, dated February 12, 
1990, as a ". . . willful intention on the part of the 
claimant to seek an unfair advantage or to neglect or refuse 
to fulfill some duty or contractual obligation."  However, a 
decision of the Court has invalidated the use of the above-
cited emphasized phrase as an appropriate basis for a bad 
faith determination.  See Richards 9 Vet. App. 255. In 
Richards, the Court stated, ". . . the operative language in 
38 C.F.R. § 1.965(b)(2) limits bad faith to cases in which 
there is an intent to seek an unfair advantage, the same test 
as only one of the two alternative tests provided for under 
the VA CIRCULAR [20-90- 5]."  Richards at 257.  Thus, the 
Court held that the use of the phrase "neglect or refuse to 
fulfill some duty or contractual obligation" found in VA CIR. 
20-90- 5 was, ". . . inconsistent with the regulation [and 
therefore] cannot be an appropriate basis for a bad faith 
determination."  Richards at 258.  Here, the Board has only 
considered the regulatory standard.

With respect to the case on appeal, the Committee denied the 
veteran's request for waiver of recovery of a $16,324 
overpayment because there was bad faith involved in the 
creation of the indebtedness.  The Board concurs that the 
veteran acted in bad faith in not accurately and truthfully 
reporting his income.  In his July 1999 application for 
benefits, the veteran reported that he was not receiving any 
monthly payments from the SSA.  He indicated such on two 
separate portions of the application form.  

Further, the March 2000 letter advising the veteran of his 
award of non-service-connected pension benefits clearly 
indicated that VA considered his lack of receipt of SSA 
benefits in counting his income.  He was told that his 
pension award had been based on this information.  The 
veteran was therefore well aware of his obligation to 
truthfully report all sources of income fully and of the 
relationship between receipt of such income and his VA 
pension entitlement.   However, he did not report his receipt 
of benefits from the SSA until February 2001.

The evidence of record establishes that the veteran's failure 
to report his receipt of income was not a mere mistake or 
misreading of the application for benefits.  In completing 
the application form, the veteran reported in two separate 
instances that he was not receiving any monthly compensation 
from the SSA.  Section 34A of the form may caused some 
confusion because of the wordy nature of the question.  
However, section 36A is unambiguous in its request for data.  
Section 36A asked the veteran to report how much money he 
received a month, if any, from Social Security.  In this 
regard, the veteran entered a zero for himself and his wife.  
Further, assuming for argument purposes only that he failed 
to report his Social Security income on the application 
because he misread the form, the Board is left wondering why 
the veteran did not seek to correct this error when he was 
notified of his award of benefits in March 2000.  The March 
2000 letter clearly indicated that, in calculating his income 
for his pension, neither the veteran nor his wife received 
money from Social Security.  The lack of action to correct 
this error suggests to the Board that the veteran was quite 
aware that he had inaccurately reported his income.

Based on the foregoing, the Board concludes that the veteran 
demonstrated bad faith by failing to completely and 
accurately report his income when he submitted his 
application for pension benefits in July 1999, and that this 
action was committed for the purpose of retaining VA benefits 
to which he was otherwise not entitled.  The record shows 
that veteran knew he had to accurately report his receipt of 
income and he knew the consequences of failing to report it.  
His failure to truthfully divulge the nature of the income he 
was receiving -receipt of benefits from the SSA- was the 
direct cause of the overpayment of VA benefits.  Such action 
represents a willful intention on his part to seek an unfair 
advantage.  Accordingly, waiver of the debt of $16,324 is 
precluded by law, regardless of the veteran's current 
financial status or any of the other elements of the standard 
of equity and good conscience to which he refers.  See 38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965 (2002) (directing that considerations of equity and 
good conscience are inapposite where fraud, misrepresentation 
or bad faith is found).

Finally, the Board notes that, during the pendency of this 
appeal, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2002) (regulations implementing the VCAA).  In 
pertinent part, these new provisions address notification 
requirements in VA claims, and VA's duty to assist claimants 
in the development of claims, such as by securing additional 
records, affording medical examinations to claimants, etc.

The Board notes that the claimant has been advised by the RO 
of the appropriate laws and regulations relating to requests 
for a waiver of overpayment.  It is also clear that the 
veteran has been given ample opportunity to submit evidence 
and argument in support of his claim.  In any event, 
considering the nature of this case, which involves a request 
for a waiver overpayment of VA pension benefits, the Board 
holds that the provisions of the VCAA are inapplicable to the 
instant case.  The Board believes this conclusion to be 
consistent with the recent holding of the United States Court 
of Appeals for Veterans Claims in Barger v. Principi, 16 Vet. 
App. 132 (2002) (holding that the duties specified in the 
VCAA are not applicable to requests for a waiver of 
overpayment).


ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $16,324 is denied.



	                        
____________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

